Case 19-15032-JDW          Doc 11      Filed 12/27/19 Entered 12/27/19 11:08:33                 Desc Main
                                       Document Page 1 of 2


_________________________________________________________________________________

                                                        SO ORDERED,



                                                        Judge Jason D. Woodard
                                                        United States Bankruptcy Judge


       The Order of the Court is set forth below. The case docket reflects the date entered.
________________________________________________________________________________
                        IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI

IN RE: JAMIE W. WREN                                              CHAPTER 13

DEBTOR                                                            CASE NO.: 19-15032-JDW



                                     ORDER TO EXTEND TIME

        THIS CAUSE came on XXXXXXXXX
                           for hearing on Debtor’s Motion to Extend Time to file necessary documents            (JDW)

including, but not limited to required Statement of Financial Affairs, Attorney Disclosure Statement,

Verification of Matrix, Chapter 13 Plan , Summary of Assets and Liabilities, Schedules A, B, C, D, E, F, G,

H, I, J (and J-2 if applicable), Chapter 13 Statement of Current Monthly Income and Disposable Income

Calculation Form 122C-1 and, if appropriate Form 122C-2 Chapter 13 Calculation of your Disposable

                     XXXXXXXXXXXXXXXXXXXXXX
Income and the Court being fully advised in the premises does hereby find and Order as follows:                (JDW)

        THAT all required Statement of Financial Affairs, Attorney Disclosure Statement, Verification of

Matrix, Chapter 13 Plan , Summary of Assets and Liabilities, Schedules A, B, C, D, E, F, G, H, I, J (and J-2

if applicable), Chapter 13 Statement of Current Monthly Income and Disposable Income Calculation Form

122C-1 and, if appropriate Form 122C-2 Chapter 13 Calculation of your Disposable Income shall be due on
        2
January XX
        7th, 2020,. an
                    XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                       additional fourteen (14) days from the date of this order.
                                                                                                               (JDW)
                                         #ENDOFORDER#
Case 19-15032-JDW       Doc 11   Filed 12/27/19 Entered 12/27/19 11:08:33   Desc Main
                                 Document Page 2 of 2



SUBMITTED BY:

KAREN B. SCHNELLER, MSB 6558
ROBERT H. LOMENICK, JR., MSB 104186
126 NORTH SPRING STREET
POST OFFICE BOX 417
HOLLY SPRINGS, MISSISSIPPI 38635
662-252-3224 /karen.schneller@gmail.com
rlomenick@gmail.com
ATTORNEYS FOR DEBTOR
